DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 33-37 and 39-52 are currently pending.
Claims 46-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed on 03/18/2022, have been fully considered and are persuasive. 
In the light of the arguments and the amendment to the claims filed on 03/18/2022, the previous rejections have been withdrawn. However, upon further consideration, a new ground of rejection is presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 34, 37, 39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over CN201302424 to Long (hereinafter “Long”) (see attached English Translation) in view of CN 101554631 to Xiang (hereinafter “Xiang”) (see attached English Translation).
Regarding claim 33, Long teaches a method for cleaning a condenser of an air conditioning system (reads on “cooling channel”) comprising the step of using a diaphragm pump module having at least one diaphragm pump chamber having a diaphragm arranged therein (see figure 1), wherein the condenser of an air conditioning system (reads on “cooling channel”) is fluidly connected to the at least one diaphragm pump chamber (English translation, page 3, lines 12-20), and delivering to the inside of the condenser of an air conditioning system (reads on “cooling channel”) a cleaning fluid (English translation, page 3, lines 28-33). In addition, Long teaches that the condenser of an air conditioning system (reads on “cooling channel”) is directly connected to the diaphragm pump module in a closed loop (see figure 1).  
Long does not teach the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the condenser of an air conditioning system (reads on “cooling channel”).
However, it was known in the art to clean a pipeline with a diaphragm pump by putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the pipeline. For example, Xiang teaches a method for cleaning pipelines with a diaphragm pump comprising the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the pipeline (English translation, page 2, lines 19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Long with the step of putting, by coordinated reciprocal motion of the diaphragm, a cleaning medium in alternating bi-directional pulsating motion inside the condenser of an air conditioning system (reads on “cooling channel”) as taught by Xiang, since Xiang teaches that flowing a cleaning liquid back and forth in a pipeline to be cleaned achieves impact and friction which can effectively clean and dredge a pipeline, and effectively clean pipelines with plural corners (English translation, abstract and page 2, lines 19-22).

Regarding claim 34, Long teaches that the at least one diaphragm pump chamber comprises two diaphragm pump chambers each having a respective diaphragm arranged therein (see figure 1), wherein the condenser of an air conditioning system (reads on “cooling channel”) extends between the two diaphragm pump chambers (see figure 1, English translation, page 3, lines 12-20).

Regarding claim 37, Long further teaches that the two diaphragms are coupled mechanically to each other with a pin (see figure 1), and wherein the two diaphragms are put to coordinated reciprocal motion by action of a fluid (air) (pneumatic double diaphragm pump) (see figure 1) (English translation, page 3, lines 6-11).

Regarding claim 39, Long teaches a diaphragm pump module (figure 1, #1), and does not require that the diaphragm pump module include check valves (reads on the limitations “the diaphragm pump module is devoid of any check valve”).

Regarding claim 41, the combination of Long/Xiang further teaches that the at least one diaphragm pump chamber is placed between the condenser of an air conditioning system (reads on “cooling channel”) and a reservoir (figure 1, #2) (see figure 1, English translation, page 3, lines 12-20 of Long), and a flow control system located between at least one diaphragm pump chamber and a reservoir (Xiang, valve, (figure 1, #4)).

Regarding claims 42-44, the combination of Long/Xiang teaches the steps of feeding the condenser of an air conditioning system (reads on “cooling channel”) with the cleaning medium, and thereafter limiting or cutting off a flow of the cleaning medium between a reservoir for the cleaning medium and the at least one diaphragm pump chamber by a flow control system (cut-off valve, figure 1, #4 of Xiang), wherein the coordinated reciprocal motion of the diaphragm is initiated after the flow of the cleaning medium has been limited (English translation, page 3, lines 10-24 of Xiang). 

Regarding claim 45, Long further teaches that the diaphragm pump module is adapted to work in suction-pressure pumping mode (see figure 1, English translation, page 3, lines 23-33 of Long).

Claims 35, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CN201302424 to Long (hereinafter “Long”) (see attached English Translation) in view of CN 101554631 to Xiang (hereinafter “Xiang”) (see attached English Translation), and in further view of US 2009/0095322 to Wakao et al. (hereinafter “Wakao”).
Regarding claim 35, the combination of Long/Xiang further teaches that the at least one diaphragm pump chamber is provided in a feed line connecting a reservoir (figure 1, #2) to the condenser of an air conditioning system (reads on “cooling channel”) (see figure 1, English translation, page 3, lines 12-20 of Long). In addition, Xiang teaches a shut-off valve located in a feed line on a reservoir side of the diaphragm pump module (figure 1 of Xiang).
Long/Xiang does not teach a feed pump located on the feed line on a reservoir side of the diaphragm pump module.
However, it was known in the art to use a feed pump and a shut off valve in a feed line. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a feed pump (figure 1, #84) and a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Long/Xiang with a feed pump located on the feed line on a reservoir side of the diaphragm pump module, for the purpose of controlling the flow rate of the cleaning liquid during the cleaning method.

Regarding claim 36, the combination of Long/Xiang teaches the steps of feelling the condenser of an air conditioning system (reads on “cooling channel”) with the cleaning medium, and thereafter cutting off a flow of the cleaning medium between a reservoir for the cleaning medium and the at least one diaphragm pump chamber using the shut-off valve (figure 1, #4 of Xiang) (English translation, page 3, lines 10-24 of Xiang). 

Regarding claim 40, the combination of Long/Xiang further teaches that the at least one diaphragm pump chamber is placed between the condenser of an air conditioning system (reads on “cooling channel”) and a reservoir (figure 1, #2) (see figure 1, English translation, page 3, lines 12-20 of Long), and a flow control system located between at least one diaphragm pump chamber and a reservoir (Xiang, valve, (figure 1, #4)).
Long/Xiang does not teach that the diaphragm pump module is placed between the condenser of an air conditioning (reads on “cooling channel”) and a feed pump.
However, it was known in the art to use a feed pump and a shut off valve in a feed line. For example, Wakao teaches the use of a feed line for delivering a fluid for cleaning a container, wherein the feed line is connected to a reservoir and comprises a feed pump (figure 1, #84) and a cut-off valve (figure 1, #85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Long/Xiang wherein the diaphragm pump module is placed between the condenser of an air conditioning (reads on “cooling channel”) and a feed pump, for the purpose of controlling the flow rate of the cleaning liquid during the cleaning method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714        

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714